Citation Nr: 0019894	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-34 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for hearing loss 
disability.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1997.  The case was remanded to the RO for 
additional development in August 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for a favorable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  The veteran has bilateral hearing loss disability of 
service onset.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the previous remand, the report of a VA 
audiological examination in September 1996, showing bilateral 
hearing loss; the veteran's contentions regarding his 
acoustic trauma and noise exposure while he was in Vietnam 
from May 1968 to June 1969; and the report of a VA 
examination for ear disease in October 1996, with diagnoses 
including bilateral sensorineural hearing loss and history of 
hazardous noise exposure and acoustic trauma, satisfy the 
elements of a well-grounded claim.  See Cohen v. Brown, 10 
Vet. App. 128, 136 (1997); Caluza v. Brown, 7 Vet.App. 498, 
506 (1995); Wallin v. West, 11 Vet.App. 509, 514 (1998).  
Further, the relevant facts have been developed to the extent 
necessary to reach a decision as to this issue, and, 
accordingly, the statutory duty of the Department of Veterans 
Affairs (VA) to assist in the development of a well-grounded 
claim has been satisfied.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991).  

The service medical records do not show any treatment for ear 
or hearing complaints, or evidence of hearing loss.  An 
audiometry evaluation conducted in connection with the 
separation examination in December 1969 was normal.  

Subsequent to service, records from D. Roberts, M.D., dated 
in November 1995 show that he evaluated the veteran's 
complaints of dizziness for the past three months.  He had 
undergone a stapedectomy in the left ear in 1982 for 
otosclerosis.  An audiogram was reportedly thought to 
disclose probable otosclerosis.  The impression was viral 
vestibular neuronitis.  

In October 1996, a VA examination was conducted, which 
reported a history of exposure to daily small arms fire and a 
grenade exploding next to his right ear which deafened him 
for a few days in service.  The pertinent diagnoses were 
bilateral sensorineural hearing loss, worse in the right ear, 
and history of  hazardous noise exposure and acoustic trauma.  

On an audiology examination in September 1996, the veteran 
complained of hearing loss, worse in the right ear, following 
a hand grenade explosion in 1968 in Vietnam.  The veteran 
reported difficulty understanding speech especially in 
background noise and needing repetition to understand well.  
Military noise exposure included combat, grenades, small arms 
fire, and mortar fire.  He reported no civilian noise 
exposure.  The audiologic tests results showed a severe mixed 
hearing loss in the right ear, and a moderate mixed hearing 
loss in the left ear.  It was noted that there was a 
significant conductive component.  

On a VA audiology evaluation in December 1999, the veteran's 
complaint was of bilateral hearing loss, worse in the right 
ear, which began in the 1970's after a 1969 grenade 
explosion.  Other military noise exposure was noted to be 
shooting rockets, gunfire and artillery.  The summary was of 
bilateral mixed hearing loss, worse in the right ear.

On a VA examination in December 1999, the veteran related 
that a grenade had exploded nearby while he was on combat 
duty in Vietnam, and he had ringing in his ears for several 
days with immediate awareness of bleeding from the ears.  He 
was treated by a medic in the field.  Only later did he begin 
to feel that he had some difficulty in understanding people, 
especially in the presence of competing noise.  In the mid to 
early 1980's, he had undergone a left stapedectomy.  He 
denied any occupational or hobby noise exposure subsequent to 
service.  

The examiner provided a comprehensive report, summarizing the 
relevant evidence of record, the findings on examination, and 
the conclusions reached, along with the rationale for such 
conclusions.  The ears were reported to be normal on physical 
examination.  The results of the stapedectomy procedure for 
the left ear looked very good, as the conductive loss that he 
presumed existed prior to the procedure was now almost 
completely corrected.  The examiner felt that both of the 
veteran's ears displayed sensorineural hearing loss of mild 
to moderate degree with the right slightly worse in the mid 
to higher frequencies, on top of which remained the sizable 
conductive hearing loss in the right ear.  He felt that the 
veteran did not have simply bilateral sensorineural hearing 
loss, as diagnosed in October 1996, but rather a mixed 
hearing loss, implying both a sensorineural and conductive 
type of loss.  There were features of the pattern in the 
right ear that strongly suggested involvement of otosclerosis 
in the ear.  However, there were also other causes for 
conductive hearing loss that could possibly exist, including 
ossicular discontinuity resulting from a blast injury.  
Nevertheless, based on his history that he underwent the left 
stapedectomy in the early to mid 1980's in the left ear, 
which was then his worse ear, the examiner concluded that his 
right ear could not have been as bad at that time as it 
appeared to be now.   

The diagnoses were right, mixed hearing loss with a 
significant conductive component; documented otosclerosis 
involving the left ear; and also the most likely explanation 
for the conductive hearing loss presently in the right ear; 
and noise-induced hearing loss of mild-to-moderate degree 
affecting both ears slightly more with regard to the right 
ear.  The impression took into account current age and 
expected degrees of age-related hearing loss.  The examiner 
noted that due to the absence of a "notch" effect, it could 
only be stated with a "moderate degree of certainty" that 
the elevation in bone conduction thresholds in the veteran's 
ears could be attributed to noise-induced hearing loss.  

The examiner also commented that the audiogram that would 
have been performed at the time of his otosclerosis surgery 
could prove extremely helpful in establishing already 
presented noise-induced hearing loss.  Such would remain the 
only credible evidence to refute the separation audiogram 
which indicated that pure tone air thresholds were completely 
normal.  The examiner recommended that an attempt be made to 
obtain such records, as they were often kept by the facility 
for research purposes.  In addition, he recommended that the 
actual audiogram noted by Dr. Roberts in November 1995 be 
obtained as well.  No action was taken on these 
recommendations by the RO.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (1999).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  In general, service connection 
will be established if the evidence supports the claim or is 
in relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

However, the veteran contends that hearing loss was incurred 
during combat situations, as a result of acoustic trauma.  He 
has been awarded the Combat Infantryman Badge, based on his 
Vietnam service.  Moreover, his occupational specialty was 
"Infantry Indirect Fire Crewman," and personnel records 
show that he was assigned to the duties of ammunition bearer, 
gunner, and forward observer while in Vietnam.  Additionally, 
he has been granted service connection for PTSD, based on 
combat exposure.  Accordingly, the veteran engaged in combat.  
See Cohen.  

Consequently, the provisions of 38 U.S.C.A. § 1154(b) are for 
application, which require a three-step sequential test to 
determine service connection for disabilities claimed to have 
been incurred during combat.  Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, Collette requires that there be (1) 
satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of combat service, and, if 
so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  "Clear and 
convincing" evidence has been defined as "more than a 
preponderance" of the evidence.  Arms v. West, 12 Vet.App. 
188, 196 (1999).  

The veteran's history, together with the physicians' 
statements, particularly the December 1999 VA examination 
report, fulfill the first two prongs of the test, i.e., 
satisfactory evidence of service incurrence, which is 
consistent with the circumstances of the veteran's combat 
service.  On this point, Collette requires that all weighing 
of the evidence must occur only in connection with the third 
step.  

Turning to the third step, whether the presumption of service 
connection is rebutted by clear and convincing evidence, 
evidence against the presumption of service connection 
includes the absence of any contemporaneous account of 
hearing loss in service, or for many years thereafter.  
However, such evidence, alone, is not "clear and 
convincing" evidence to the contrary, and does not rebut the 
presumption of service incurrence.  Also against the 
presumption is the normal audiogram on separation, evidence 
that the veteran had surgery for otosclerosis in the left ear 
in 1982, and the VA examination of December 1999 conclusion 
that otosclerosis was the "most likely explanation" for the 
conductive hearing loss presently in the right ear.  

However, the examiner's conscientious and thorough analysis 
also concluded that the veteran had noise-induced hearing 
loss in both ears.  He also observed that the veteran had 
reported acoustic trauma in service, and denied any post-
service occupational or hobby noise exposure.  There is no 
evidence to refute that assertion.  In addition, although he 
concluded that the conductive hearing loss was most likely 
due to otosclerosis, this was based on history provided by 
the veteran, and he recommended that additional, specific 
records be obtained; there are no actual treatment records 
for the otosclerosis of record.  Moreover, he also related 
that a blast injury could cause conductive hearing loss, 
although he believed that, in the veteran's case, it was more 
likely due to the otosclerosis.  However, in his explanation 
for the diagnosis, the examiner noted that it could only be 
stated with a "moderate degree of certainty" that the 
elevation in bone conduction thresholds in the veteran's ears 
could be attributed to noise-induced hearing loss.  A 
"moderate degree of certainty" is a sufficient degree of 
certainty for service connection, even under the 
"preponderance of the evidence" standard.  See Kessel v. 
West, 13 Vet.App. 9 (1999) (38 U.S.C.A. § 1154(b) only 
applies to the question of service incurrence, and not to the 
question of nexus to service).  

Consequently, in view of the uncontested history of inservice 
acoustic trauma and noise exposure during combat, with no 
significant post-service noise exposure; the examiner's 
diagnosis of noise-induced hearing loss; and the diagnosis of 
conductive hearing loss which may be due to otosclerosis, 
noise exposure, or both, service connection for hearing loss 
is warranted.  

In this regard, it is not feasible, based on the evidence of 
record, to separate out any hearing loss which is clearly not 
due to inservice noise exposure.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (If it is not possible to separate 
the effects of service-connected from nonservice-connected 
conditions, all symptoms must be attributed to the service-
connected condition.).  In part, this is because there are no 
actual treatment records for the otosclerosis of record; as a 
consequence, any conclusions regarding the degree 
otosclerosis contributed to the hearing loss are based solely 
on the veteran's recollections of events that transpired 
seventeen years prior to the examination.  In recognition of 
such problems, the examiner in December 1999 recommended that 
additional, specifically identified records be obtained for 
the purpose of determining whether the veteran had noise-
induced hearing loss at the time otosclerosis was diagnosed.  
The RO did not take any action based on this explicit 
recommendation by the examining physician.  This is a clear 
violation of the duty to assist; however, given the fact that 
the Board has reached a favorable disposition in the current 
appeal as to the issue of service connection for hearing 
loss, the Board finds that the veteran is not prejudiced by 
its review of the claim on the basis of the current record.  
See Allday v. Brown, 7 Vet. App. 517, 530 (1995).  


ORDER

Service connection for bilateral hearing loss disability is 
granted.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

